Citation Nr: 0611134	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-13 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P.D.

ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In February 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the file. 


FINDINGS OF FACT

There is no current medical diagnosis of post-traumatic 
stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of the appeal, in March 2006, the United 
States Court of Appeals of Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), holding that the VCAA notice requirements must also 
include a provision pertaining to the rating of the 
disability and the effective date of the award. 

Duty to Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The RO provided the veteran with pre-adjudication VCAA notice 
by letter, dated in November 2001.  The notice included the 
type of evidence needed to substantiate the claim of service 
connection for post-traumatic stress disorder (PTSD), namely, 
evidence of an in-service injury or disease, or an event in 
service causing an injury or disease; evidence of current 
disability; and evidence of a relationship between the 
current disability and an injury, disease, or event in 
service.  The veteran was informed that VA would obtain 
service medical records, VA records, and records of other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtain the records on his behalf.  
In the statement of the case, dated in April 2003, the RO 
cited 38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to a 
claim. 

Although the timing of the notice of the provisions of 38 
C.F.R. § 3.159 did not comply with the requirement that the 
notice must precede the adjudication, the action of the RO 
described above cured the procedural defect because the 
veteran had the opportunity to submit additional argument and 
evidence, which he did, and to address the issue at a 
hearing, which he did too. For these reasons, the timing of 
the notice of 38 C.F.R. § 3.159 was harmless error. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Although the VCAA notice did not include any provision for 
rating the disability and for the effective date, as the 
claim of service connection is denied, the matter of rating 
the disability and of assigning an effective date is moot.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The evidence includes service medical 
records, VA medical records since 1975, and private medical 
records since 1980.  The veteran has indicated that he 
received additional VA treatment in 1973 to 1974; however, 
the VA facility where he indicated he received treatment 
responded in January 2004 that there was no record of the 
veteran receiving treatment there.  

While the veteran has a current diagnosis of a psychiatric 
disorder, but not PTSD, the duty to assist does not require 
that the veteran be afforded medical examination.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  38 C.F.R. § 3.159.

As the veteran has not identified additional evidence which 
has yet to be obtained, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

For above reasons, no further development is needed to ensure 
VCAA compliance.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  The veteran 
testified that during basic training he was put under great 
stress when a drill instructor humiliated him and threatened 
to shoot him.  He stated that he spoke with a chaplain, but 
he was not taken seriously.  He indicated that he first 
received treatment around 1973, and he had a nervous 
breakdown in 1980, and that he has received treatment ever 
since. The veteran's spouse testified that the veteran's 
disposition changed drastically after service. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of PTSD.  

After service, the record shows that the veteran was 
hospitalized at the Waco VA hospital in February and in 
August 1975 because of abrupt and inappropriate behavioral 
changes.  According to family members the behavioral changes 
occurred four months prior to the February hospitalization.  
The diagnoses were drug addiction and schizophrenia, 
respectively. 

After 1975, VA records and private medical records disclose 
diagnoses of reactive psychosis (1980), paranoid 
schizophrenia consistent with psychological testing (1981), 
and schizophrenia (1984 to 2002).

As for testimony, where as here, the determinative issue 
involves a medical diagnosis or medical opinion, competent 
medical evidence is required to support the claim.  The 
veteran and his spouse as laypersons are not competent to 
relate the veteran's experiences and symptoms to PTSD.  
Consequently, the testimony does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 
Therefore, the Board must reject the testimony as favorable 
evidence that the veteran currently suffers from PTSD. 

As competent medical evidence is required to support the 
claim, as the Board may consider only independent medical 
evidence to support its findings, and as there is no medical 
evidence that the veteran currently suffers from PTSD, there 
is no factual basis to support the claim and the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).  

ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


